         Case 2:17-cv-02742-RFB-BNW Document 341 Filed 05/28/21 Page 1 of 3



 1 DICKINSON WRIGHT PLLC
   John L. Krieger
 2 Nevada Bar No. 6023

 3 Email: jkrieger@dickinson-wright.com
   Tenesa S. Powell
 4 Nevada Bar No. 12488
   Email: tpowell@dickinson-wright.com
 5 3883 Howard Hughes Parkway, Suite 800
   Las Vegas, Nevada 89169
 6
   Tel: (702) 550-4400
 7
   Steven A. Caloiaro
 8 Nevada Bar No. 12344
   Email: scaloiaro@dickinson-wright.com
 9 100 West Liberty Street, Suite 940
   Reno, NV 89501
10
   Tel: (775) 343-7500
11
   Attorneys for Defendant/Counter-Claimant
12 Swisstrax Corporation

13
                              UNITED STATES DISTRICT COURT
14
                                   DISTRICT OF NEVADA
15
   SNAP LOCK INDUSTRIES, INC. a Utah Case No: 2:17-cv-02742-RFB-BNW
16 corporation,

17

18             Plaintiff/Counter-Defendant,       STIPULATION AND ORDER FOR
                                                  ADDITIONAL TIME TO FILE
19 vs.                                            RESPONSES TO MOTIONS (ECF Nos.
                                                  329, 331, 333, 334, 336, and 337)
20 SWISSTRAX CORPORATION., a California
   corporation,                                               (First Request)
21

22             Defendant/Counter-Claimant

23 SWISSTRAX CORPORATION,
   a California corporation,
24
                          Counter Claimant,
25

26 vs.

27 SNAP LOCK INDUSTRIES, INC.,
   a Utah corporation,
28
                       Counter Defendant.
                                              1
           Case 2:17-cv-02742-RFB-BNW Document 341 Filed 05/28/21 Page 2 of 3



 1          Defendant Swisstrax Corporation (“Swisstrax”) and Plaintiff Snap Lock Industries, Inc.
 2 (“Snap Lock”) (collectively, “Parties”), through their undersigned counsel, hereby respectfully

 3 jointly submit this Stipulation regarding Motion papers, and state as follows:

 4          1.     Between May 18, 2021 and May 21, 2021, Snap Lock filed six motions. (“Filed
 5 Motions”).

 6          2.     On May 18, 2021, Snap Lock filed a Motion to Dismiss for Lack of Standing
 7 Sufficient to Establish Subject Matter Jurisdiction (ECF No. 329) and a Motion to Seal (ECF No.

 8 331).

 9          3.     On May 19, 2021, Snap Lock filed a Motion to Exclude Expert Testimony of
10 Gregory A. Pinsonneault (ECF No. 333) and a Motion to Seal (ECF No. 334).

11          4.     On May 21, 2021, Snap Lock filed a Motion to Revisit Summary Judgment Re
12 No Secondary Meaning of Swisstrax’s Alleged Diamondtread Mark (ECF No. 336) and a

13 Motion to Seal (ECF No. 337).

14          5.     No hearings have been set for the Filed Motions.
15          6.     On May 24, 2021, the Parties filed a Stipulation and Proposed Order to Extend
16 Time to File Joint Pretrial Order. The Parties are diligently working to complete the voluminous

17 information to be addressed in the Joint Pretrial Order by the Friday, May 28, 2021 deadline.

18          7.     The Monday following the Joint Pretrial Order deadline, May 31, 2021, is the
19 Memorial Day Holiday.

20          8.     As such, the Parties have agreed to extend the deadline by which Swisstrax needs
21 to respond to each of the Filed Motions by an additional two (2) weeks, and allow Snap Lock

22 two (2) weeks to respond on each of the reply briefs, if any.

23          IT IS STIPULATED that Swisstrax’s response to ECF Nos. 329 and 331 will be due on
24 or before June 15, 2021;

25          IT IS STIPULATED that Swisstrax’s response to ECF Nos. 333 and 334 will be due on
26 or before June 16, 2021;

27          IT IS STIPULATED that Swisstrax’s response to ECF Nos. 336 and 337 will be due on
28 or before June 18, 2021;


                                                    2
         Case 2:17-cv-02742-RFB-BNW Document 341 Filed 05/28/21 Page 3 of 3



 1          IT IS STIPULATED that Snap Lock’s replies to ECF Nos. 329 and 331 will be due on or
 2 before June 29, 2021;

 3          IT IS STIPULATED that Swisstrax’s response to ECF Nos. 333 and 334 will be due on
 4 or before June 30, 2021;

 5          IT IS STIPULATED that Snap Lock’s replies to ECF Nos. 336 and 337 will be due on or
 6 before July 2, 2021;

 7          This is the first request to extend these deadlines and is not brought for purposes of undue
 8 delay.

 9          Dated this 28th day of May 2021.
10   DICKINSON WRIGHT PLLC                               DORSEY & WHITNEY LLP
11
     _/s/_John L. Krieger__________________              _/s/ Tamara L. Kapaloski_______________
12   John L. Krieger                                     Brett L. Foster
     Steven A. Caloiaro                                  Tamara L. Kapaloski
13   Tenesa S. Powell                                    111 South Main Street, Suite 2100
     3883 Howard Hughes Pkwy., Suite 800                 Salt Lake City, UT 84111-2176
14
     Las Vegas, NV 89169                                 Telephone: 801-933-4082
15   Email: jkriger@dickinson-wright.com                 Email: foster.brett@dorsey.com
     Email: scaloiaro@dickinson-wright.com               Email: kapaloski.tammy@dorsey.com
16   Email: tpowell@dickinson-wright.com

17                                               ORDER
18                                                   IT IS SO ORDERED:
19
                                                     ____________________________________
20                                                   The Hon. Brenda Weksler
                                                     United States Magistrate Judge
21                                                           June 8, 2021
                                                     DATED: ____________________________
22

23

24

25

26

27

28


                                                     3
